Citation Nr: 0211715	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to a compensable evaluation for the residuals of 
a donor graft from the left iliac crest.

Whether the veteran has submitted a timely appeal of the 
denial of entitlement to an evaluation in excess of 20 
percent for the residuals of a fracture of the right (major) 
humerus. 

Whether the veteran has submitted a timely appeal of the 
denial of entitlement to an evaluation in excess of 10 
percent for the residuals of a right foot and ankle injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The residuals of a donor graft from the left iliac crest 
consist of a four inch superficial scar, without evidence of 
pain, tenderness, ulceration, malnourishment, instability, or 
limitation of motion of the affected part.

2.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an evaluation in excess of 20 percent 
for the residuals of a fracture of the right humerus within 
one year of the January 13, 2000, notice of the original 
decision. 

3.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an evaluation in excess of 10 percent 
for the residuals of a right foot and ankle injury within one 
year of the January 13, 2000, notice of the original 
decision. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a donor graft from the left iliac crest have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.20, 4.118, Codes 7803, 7804, 7805 (2001); 
67 Fed. Reg. 49,596 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Codes 7802, 7803, 7804, 7805).  

2.  The veteran has not submitted a timely appeal for the 
issue of entitlement to an evaluation in excess of 20 percent 
for the residuals of a fracture of the right (major) humerus.  
38 C.F.R. §§ 20.200, 20.302(b) (2001).

3.  The veteran has not submitted a timely appeal for the 
issue of entitlement to an evaluation in excess of 10 percent 
for the residuals of a right foot and ankle injury.  38 
C.F.R. §§ 20.200, 20.201, 20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability produced by the 
residuals of his donor graft from the left iliac crest is 
sufficient to warrant a compensable evaluation.  In addition, 
the veteran contends that he has submitted timely appeals of 
his claims for entitlement to an increased evaluation for the 
residuals of a fracture of the right humerus, and entitlement 
to an increased evaluation for the residuals of a right foot 
and ankle injury.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations in conjunction with his 
claim.  A July 1999 letter to the veteran requested that he 
provide the records of any private medical treatment he had 
received for his service connected disabilities.  In the 
alternative, he was to provide a form to authorize VA to 
obtain the private records on his behalf if he preferred.  
This letter also asked that he provide the names of any VA 
facilities from which he had received treatment for his 
service connected disabilities, so that VA could obtain these 
records.  An August 2000 letter to the veteran noted that he 
had identified treatment at an additional private facility, 
and requested that he either provide these records to VA, or 
complete an authorization to enable VA to obtain the records 
on his behalf.  The veteran offered testimony in support of 
his claims at a hearing before the Board.  Finally, the 
veteran was notified in a March 2002 letter that the Board 
believed he may not have filed a timely substantive appeal 
for two of his claims.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
the residuals of a donor graft of the right iliac crest was 
established in an April 1970 rating decision.  This 
disability was initially evaluated as part of the veteran's 
disability for the residuals of a fracture of the right 
humerus and the residuals of an injury to the right ankle and 
foot.  The residuals of a donor graft were first evaluated 
separately in an April 1971 rating decision, with the 
diagnosis corrected to the residuals of a donor graft of the 
left iliac crest.  A zero percent evaluation was assigned for 
this disability, which currently remains in effect.  

The rating code does not contain a listing for the veteran's 
disability.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's residuals of a 
donor graft of the left iliac crest have been evaluated under 
the rating codes for scars.  

The rating codes under which the veteran's disability has 
been evaluated were changed during the course of his appeal, 
effective from August 30, 2002.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the rating codes in effect prior to August 30, 2002, 
scars that are superficial, poorly nourished, with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Code 7803.  Scars that are superficial, tender, and 
painful on objective demonstration also merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Code 7804.  Finally, scars 
may also be evaluated based on the limitation of motion of 
the part affected.  38 C.F.R. § 4.118, Code 7805.  

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7802).  

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7803).  

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7804).  

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118, Code 7805).  

The veteran was afforded a VA examination in September 1999.  
He was noted to have a history of a bone graft taken from his 
left pelvis.  He did not voice any complaints concerning the 
donor site.  The examiner stated that there was a four inch 
long scar over the anterior left pelvis which was not 
particularly unsightly.  It was reasonably narrow.  
Limitation of motion of the left hip as not noted.  

VA treatment records dated from May 1999 to November 1999 are 
also contained in the claims folder.  These records are 
negative for complaints or findings concerning the residuals 
of a donor graft of the left iliac crest.  

The Board finds that entitlement to an increased evaluation 
for the residuals of a donor graft of the left iliac crest is 
not warranted under either the old or the new rating codes.  
The veteran has not made any specific complaints concerning 
this disability.  He did not complain of pain or tenderness 
on examination, and there was no evidence of ulceration or 
poor nourishment.  The examiner described this scar as not 
particularly unsightly.  The evidence does not show that this 
scar is associated with underlying soft tissue damage, or 
that there is frequent loss of the skin covering this scar.  
The scar is four inches long and reasonably narrow, which 
would amount to much less than the 144 square inches required 
for a compensable evaluation.  Finally, there is no evidence 
that the scar results in any limitation of motion of the left 
hip.  Therefore, as there is no evidence of any impairment as 
a result of the residuals of a donor graft of the left iliac 
crest, and as the symptoms do not more nearly resemble those 
of the next highest evaluation under any rating code, an 
increased evaluation is not warranted.  38 C.F.R. § 4.118, 
Code 7803, 7804, 7805; 67 Fed. Reg. 49,596 (July 31, 2002) 
(to be codified as amended at 38 C.F.R. § 4.118, Codes 7802, 
7803, 7804, 7805).  

II. Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

In this case, the rating decision which denied the veteran 
entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the right humerus, and entitlement 
to an evaluation in excess of 10 percent for the residuals of 
a right foot and ankle injury was dated January 2000.  The 
veteran was notified of this decision in a letter dated 
January 13, 2000.  He submitted a notice of disagreement with 
the entire decision in March 2000.  The RO issued a statement 
of the case in April 2000.  This statement of the case 
addressed only the issue of entitlement to a compensable 
evaluation for the residuals of a donor graft from the left 
iliac crest.  It did not address the issues of entitlement to 
an evaluation in excess of 20 percent for the residuals of a 
fracture of the right humerus, or entitlement to an 
evaluation in excess of 10 percent for the residuals of a 
right foot and ankle injury.  

On July 5, 2000, a VA Form 9, Appeal to Board of Veterans' 
Appeals, was received from the veteran.  On this form, he 
checked the box for the line which reads "I want to appeal 
all of the issues listed on the statement of the case and any 
supplemental statements of the case that my local VA office 
sent to me".  His only additional comment was "Appellate 
brief will follow".  

The RO issued a supplemental statement of the case on August 
7, 2000.  This addressed the issues of entitlement to an 
evaluation in excess of 20 percent for the residuals of a 
fracture of the right humerus, and entitlement to an 
evaluation in excess of 10 percent for the residuals of a 
right foot and ankle injury.  At the very beginning of this 
statement, it was printed in bold typeface that the document 
was intended to correct omissions from the statement of the 
case issued in April 2000.  Immediately below this line it 
further stated, also in bold typeface, that "To perfect an 
appeal of the issues listed in the supplemental statement of 
the case, the veteran, or his representative, is required to 
submit a substantive appeal prior to the expiration of the 
appeal period on 1-13-01."  The next communication received 
from either the veteran or his representative was a VA Form 
646, Statement of Accredited Representation in Appealed Case, 
received March 2001.  

The Board must find that the veteran has not submitted a 
timely substantive appeal for the issues of entitlement to an 
evaluation in excess of 20 percent for the residuals of a 
fracture of the right humerus, and entitlement to an 
evaluation in excess of 10 percent for the residuals of a 
right foot and ankle injury.  The veteran's representative 
argues that by checking the box next to the statement on the 
VA Form 9 received in July 2000 reading "I want to appeal 
all of the issues listed on the statement of the case and any 
supplemental statements of the case that my local VA office 
sent to me", that this covers all issues listed in all 
statements of the case and supplemental statements of the 
case that had been received, or which might be issued in the 
future.  

As noted above, an appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (emphasis added).  As the August 2000 
supplemental statement of the case was the first to address 
the two claims at issue, it served as the statement of the 
case for those claims.  It is clear from the regulation that 
the substantive appeal must be submitted after the statement 
of the case is issued.  Similarly, the box that the veteran 
checked on the July 2000 VA Form 9 states that the veteran 
wishes to appeal all the issues on any supplemental statement 
of the case "sent" to me.  This is the past tense, and 
again indicates that only the issues listed on statements of 
the case or supplemental statements of the case already 
issued can be appealed.  To interpret this statement as the 
representative argues could result in the appeal of issues 
that a veteran does not wish to appeal.  Finally, the Board 
notes that the August 2000 supplemental statement of the case 
clearly notified the veteran and his representative in a 
prominent and timely manner that a substantive appeal for the 
issues listed would be required before January 13, 2001, if 
the veteran wished to appeal the additional issues to the 
Board.  The veteran and his representative had over five 
months to submit this substantive appeal, but failed to 
submit a VA Form 9 or any other communication that the Board 
could possibly interpret as a substantive appeal before 
January 13, 2001.  Therefore, the issues of entitlement to an 
evaluation in excess of 20 percent for the residuals of a 
fracture of the right humerus, and entitlement to an 
evaluation in excess of 10 percent for the residuals of a 
right foot and ankle injury are not before the Board.  38 
C.F.R. §§ 20.200, 20.302(b).  Accordingly, the Board does not 
have jurisdiction to review these appeals, and they are 
dismissed. 


ORDER

Entitlement to a compensable evaluation for the residuals of 
a donor graft from the left iliac crest is denied.

The veteran's claim for entitlement to an evaluation in 
excess of 20 percent for the residuals of a fracture of the 
right (major) humerus is dismissed.

The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for the residuals of a right foot and 
ankle injury is dismissed. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

